Citation Nr: 0720888	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  04-04 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a claimed cervical 
spondylosis.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1961 to 
December 1964. 

This matter initially came the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 RO rating decision.  

The veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge in January 2006.  

Previously, the Board remanded this matter to the Appeals 
Management Center (AMC) in August 2005 and again in March 
2006.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran was hospitalized in service for observation 
after a parachute landing fall for a probable whiplash-type 
injury.  

3.  The currently demonstrated cervical spondylosis is not 
shown  at least as likely as not to be due to the documented 
injury or another event or incident of the veteran's period 
of active service. 



CONCLUSION OF LAW

The veteran's disability manifested by cervical spondylosis 
is not due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1113, 
1116, 5107, 7104 (West 2002 and Supp. 2006); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In August 2002, prior to the rating decision on appeal, the 
RO sent the veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The veteran was afforded time to respond before the RO issued 
the October 2002 rating decision on appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The August 2002 letter also satisfies the statutory and 
regulatory requirement that VA notify a claimant, what 
evidence, if any, will be obtained by the claimant and what 
if any evidence will be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The August 2002 and June 2003 letter advised the veteran that 
VA must make reasonable efforts to help the veteran to get 
evidence necessary to support his claim, including such 
things as medical records, employment records, or records 
from other Federal agencies.  

The letter advised the veteran that it was his responsibility 
to provide the RO with enough information about the records 
to enable the RO to request them from the person or agency 
having them, and advised the veteran that it was his 
responsibility to make sure the records were received by VA.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  

However, even though the veteran was not expressly advised to 
"give us all you've got" the Board finds that this 
requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support a claim for service connection for 
cervical spondylosis, and of the evidence of record.  The 
Board finds that he has accordingly been constructively 
invited to give VA all the relevant evidence in his 
possession not already of record at VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the August 2004 letter 
advised the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
it does not appear that the RO advised the veteran of these 
elements, but the Board finds that the omission is harmless.  

The decision denies service connection for the claimed 
disability, so no degree of disability or effective date will 
be assigned.  There is accordingly no possibility of 
prejudice to the veteran under the notice requirements of 
Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran had VA medical examinations in September 2002 and 
in April 2006.  

The veteran also testified before the undersigned Veterans 
Law Judge in September 2002.  
 
Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for cervical spondylosis.   


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The veteran testified at the recent hearing that he injured 
his spine during a troop parachute jump in 1963.  He reported 
that, as a result of the jump, he was unconscious and awoke 
as he was dragged across the drop zone, had vision problems 
so he was taken to the base hospital where x-ray studies were 
taken.  

A careful review of the veteran's service medical records 
shows that he was seen in the hospital in April 1963 for 
observation of a possible head injury since he was dazed from 
a parachute landing.  No surgical head injury was found, and 
that the veteran probably had whiplash.  The Board notes that 
the veteran's separation physical examination was silent on 
any spinal injury or abnormality.  

The veteran had a VA medical examination in September 2002 
when his history of an in-service, closed head injury with 
loss of consciousness was recorded.  He reported having had 
neck pain since that time.  His level of neck pain was 2 on a 
scale of 1 to 10, and he had occasional intermittent weakness 
in his arms and tingling that radiated into his fingers.  

The veteran had a slightly reduced range of motion in his 
cervical spine, and his strength in his upper extremities was 
5 out of 5, bilaterally, in all muscle groups.  There was no 
tenderness to palpation over the posterior cervical spine or 
muscular, postural, or reflex abnormalities noted.  

The veteran did not have fatigability, lack of endurance or 
incoordination.  The examiner noted that, at the times of 
flare-ups, the pain and range motion likely worsened by 10 
percent to 15 percent.  

The x-ray studies revealed a moderate cervical spondylosis at 
C5-C6 and C6-C7 without any obvious traumatic findings 
present.  

The VA examiner stated that the veteran had moderate cervical 
spondylosis which was likely the cause of his present 
symptoms and, at the time of the in-service injury, he likely 
had cervical strain.  However, the VA examiner opined that he 
did not believe that the present x-ray study findings were 
related to the veteran's history.   

The veteran submitted private treatment reports from February 
2003.  He reported having neck pain and occasional headaches 
and related it to an injury in the military.  He also 
experienced numbness in his fourth and fifth digits and at 
times in the upper extremities.  

The private physician noted that the trachea was midline 
without thyromegaly, adenopathy, jugular venous distention or 
bruits.  There was an increase in paraspinal tone and some 
mild decreased range of motion.   

The private physician stated that the veteran's x-ray studies 
confirmed cervical spondylosis.  The private physician opined 
that he could not state that the injury the veteran had in 
the military was not contributing to the veteran's current 
condition.  

In March 2003, the veteran had private x-ray studies.  The 
radiologist stated that the five views of the cervical spine 
revealed a straightened cervical lordosis that suggested 
muscle spasm and that there was no fracture or subluxation.  
The studies revealed an endplate spurring at the C4 through 
C7 levels. 

In April 2006, the veteran had a VA medical examination and 
reported that he began to have problems in the 1980's but 
they were minor at that time.  The pain was a nuisance and 
came and went on a daily basis, especially in the evenings.  
He also reported having flare-ups every couple of weeks that 
lasted a couple of days and were usually accompanied by some 
numbness and tingling in the long, ring, and small fingers.  
He used heat and massage for relief, and during flare-ups, he 
felt limited to 50 percent of normal function.  He reported 
no accidents, injuries or surgeries to his neck.  

The VA physician noted that repetition increased range of 
motion in lateral bending and rotation to the right side and 
left side and that there was no additional loss of motion due 
to pain, fatigue, weakness, or lack of endurance.  

The x-ray studies revealed no changes since the September 
2002 VA medical examination.  They also revealed minimal 
osteoarthritic changes of C5 to C7 and degenerative disc 
disease of the sixth cervical intervertebral space that was 
stable.  There was no evidence of acute fracture, dislocation 
or bone destruction.  

The VA examiner added that there was no evidence of complaint 
of or treatment for neck pain after the initial observation 
period and that the discharge physical examination was normal 
in that no neck problems were noted at that time.  

The VA examiner reported that the veteran indicated that neck 
problems started at least 20 years after the parachute jump 
and opined it was not at least as likely as not that any 
current cervical spine condition was related to the in-
service parachute jump injury.  The VA examiner also opined 
that the current condition was mostly likely an age related 
disorder.  

The Board notes that the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the 
Board is free to assess medical evidence and is not obligated 
to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. 
App 614 (1992).  

In addition the greater weight may be placed on one 
physician's than another's depending on factors such as the 
reasoning employed by the physicians and whether or not (and 
the extent to which) they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  

In assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  Prejean 
v. West, 13 Vet. App. 444, 448-49 (2000).  

The Board notes that it is the Board's duty to assess the 
credibility and probative value of evidence, and, provided 
that it offers an adequate statement of reasons or bases, the 
Board may favor one medical opinion over another.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  

The probative value of the medical evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As true 
with any piece of evidence, the credibility and weight to be 
assigned to these opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  

After careful review of the service medical records, VA 
medical examinations, and private medical reports, the Board 
finds that the claim of service connection for cervical 
spondylosis must be denied. 

On the one hand, the private physician's opinion was 
speculative in regards to nexus, and the Board notes that 
medical opinions expressed in speculative language ["could 
have caused", etc.] do not provide the degree of certainty 
required for medical nexus evidence.  Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 
127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  

On the other, the VA examiner reviewed the veteran's claims 
file, which included service medical records and post-service 
medical records, discussed the factors he used to reach his 
opinion, and even compared his examination findings to the 
veteran's statement about the in-service injury.  

The Board notes that a layperson is competent to testify in 
regard to the onset and continuity of symptomatology, 
including pain.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
(Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  

However, a layperson is not considered capable of opining, 
however sincerely, in regard to causation of a disability.  
Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom 
Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

Given these facts, the Board finds that service connection 
for cervical spondylosis must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  



ORDER

Service connection for cervical spondylosis is denied.  



____________________________________________
STEPHEN L WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


